Title: From John Adams to Richard Cranch, 18 October 1756
From: Adams, John
To: Cranch, Richard


     
      Dear Sir
      Worcester Octr. 18th 1756
     
     In my last you remember I desired your sincere Opinion of the new Resolution I had taken, but as you have not yet been so kind as to send it, I must beg your patience while I tell you my sincere opinion of it. The Law, I take to be a very difficult and a very extensive Science and to acquire any considerable degree of knowledge in the Theory and of skill in the Practice, a serene head, a large collection of Books, length of Time, and the Friendship and Patronage of the great Masters in the Profession, are quite necessary. How serene my head will be after 3 years spent in a school you may judge if you please. As to Books, far from having cash to purchase any when I begin the World, Shall be a good deal worse than nothing. And my Birth, my Fortune, every thing within and about me, have thrown and will throw me at a great distance from the greatest Lawyers in this Country. Besides all this, our Mother, the Law, has a numerous Train of Sons, some of whom promise to ennoble the Family and to adorn their Country, and if she should look upon these as legitimate and upon me as a natural Son (and I confess She has some Reason to), I have sufficient ground to fear that the Inheritance will be divided among them and that I shall be disowned as unworthy so illustrious a race. These my Friend are not very cheerful considerations, but my consolation must be, the more danger the more glory. The General who with a small Army in a disadvantageous Posture, engages an Enemy, who is more numerous and better situated, tho’ he is defeated in the whole, yet if he bravely struggles for Victory and makes his retreat with dignity, receives the Thanks and the Plaudits of his Country. But if he overcomes, tho’ only to make his Enemy decamp, he saves the interest of his Country, and returns amidst the acclamations of the People, bearing the Triumphal Laurel to the Capitol.—And in this particular, you will excuse my vanity, if I propose myself as an Example for you to follow. I know it must be hard to conquer a Passion for a Lady so greatly accomplished as Miss H—— Q. But consider my friend that the more engaging the charms of her person and the more distinguished the Refinements of her Mind, the more noble your Resolution will appear if you subdue the inclination that such qualities naturally excite.—My Ideas ebb and flow like the Tide and I per­ceive it past high water so that you must wait for the next high tide for another Letter from your sincere Friend,
     
      John Adams
     
     
      Pray write me a few lines as soon as you can, for as the Hart panteth &c.
     
    